                          Case: 1:19-cv-02010-WHB Doc #: 29 Filed: 12/20/19 1 of 2. PageID #: 303




                                              IN THE UNITED STATES DISTRICT COURT
                                                   NORTHERN DISTRICT OF OHIO
                                                       EASTERN DIVISION

                                                                         )
                            FIRST CHOICE CHIROPRACTIC,                   )   CASE NO. 1:19-CV-2010
                            LLC, et al.                                  )
                                                                         )   MAGISTRATE WILLIAM H.
                             Plaintiffs,                                 )   BAUGHMAN, JR.
                                                                         )
                            vs.                                          )   JOINT STIPULATION OF THE
                                                                         )   PARTIES FOR FINAL
                            OHIO GOVERNOR MIKE DeWINE,                   )   ADJUDICATION UPON THE
                            et al.                                       )   MERITS
                                                                         )
                             Defendants                                  )
                                                                         )

                                                                 STIPULATION

                                  Plaintiffs, First Choice Chiropractic, LLC, James Fonner, D.C., Prestige

                            Chiropractic & Injury, LLC, Rennes Bowers, D.C., Allied Health & Chiropractic, LLC, Ty

                            Dahodwala, D.C., and Schroeder Referral Systems, Inc., and Defendants, Ohio Governor

                            Mike DeWine, Ohio Attorney General Dave Yost, and Ohio State Chiropractic Board,

                            being all the parties to this action, stipulate and agree that they do not intend to submit
PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910
Cleveland, Ohio 44113       any further evidence or argumentation in these proceedings, and this Court may proceed
(216) 344-9393
Fax: (216) 344-9395
                            to adjudicate the merits of the First Amended Complaint’s claims for declaratory and

                            injunctive relief based upon the present record. The parties adopt by reference their

                            earlier evidentiary submissions, legal positions, and pleadings, none of which are being

                            waived. The parties further agree that the entry of final judgment should reflect that they

                            are bearing their own costs.
                          Case: 1:19-cv-02010-WHB Doc #: 29 Filed: 12/20/19 2 of 2. PageID #: 304




                            Respectfully Submitted,

                            s/Paul W. Flowers                   s/Tiffany L. Carwile
                            Paul W. Flowers, Esq. (#0046625)    Tiffany L. Carwile, Esq. (#0082522)
                            Louis E. Grube, Esq. (#0091337)     Michael A. Walton, Esq. (#0092201)
                            PAUL W. FLOWERS, CO., L.P.A.        Assistant Attorney General
                            Terminal Tower, Suite 1910          Constitutional Offices Section
                            50 Public Square                    30 East Broad Street, 16th Floor
                            Cleveland, Ohio 44113               Columbus, Ohio 43215
                            (216) 344-9393                      (614) 466-2872
                            pwf@pwfco.com                       tiffany.carwile@ohioattorneygeneral.gov
                            leg@pwfco.com                       michael.walton@ohioattorneygeneral.gov

                            Attorneys for Plaintiffs,           Attorneys for Defendants,
                            First Choice Chiropractic,          Governor DeWine and Attorney General Yost
                            LLC, et al.

                                                                s/Katherine J. Bockbrader
                                                                Katherine J. Bockbrader, Esq. (#0066472)
                                                                Assistant Attorney General
                                                                Health and Human Services Section
                                                                30 East Broad Street, 26th Floor
                                                                Columbus, Ohio 43215
                                                                (614) 466-8600
                                                                katherine.bockbrader@ohioattorneygeneral.gov

                                                                Attorney for Defendant,
                                                                Ohio State Chiropractic Board




PAUL W. FLOWERS CO.
50 Public Sq., Ste 1910
Cleveland, Ohio 44113
(216) 344-9393
Fax: (216) 344-9395




                                                                   2
